Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. US 2019/0364588 in view of Sun et al. US 2020/0137769 and Xi et al. WO 2020/033622.
Claim 17:
Lu et al. discloses a method of a first device for performing sidelink transmission, the method comprising: 
receiving a grant from a network node, wherein the grant is derived from a downlink control information for allocating a first sidelink data resource (a base station sends scheduling information A to first UE in an nth subframe, where the scheduling information A may be specifically DCI; and assigns resources for two transmissions on a sidelink to the first UE based on content indicated by the DCI; Lu et al.; Fig. 9; [0170]); 
performing a first sidelink data transmission on the first sidelink data resource (the two transmissions correspond to a first transmission on a sidelink and a second transmission on the sidelink in the figure.  The first transmission is performed in an (n+4)th subframe, and there is an interval of k subframes between the two transmissions.  In this case, the second transmission is performed in an (n+4+k) th subframe; Lu et al.; Fig. 9; [0170]); 
performing a second sidelink data transmission on the second sidelink data resource (in an (n+20+k)th subframe, the first UE performs a first transmission (corresponding to a third transmission on the sidelink in the figure) during the retransmission on the sidelink; Lu et al.; Fig. 9; [0170]), wherein: 
the first sidelink data transmission on the first sidelink data resource at least one of carries or delivers a transport block (Lu et al.; Fig. 9; [0170]); and 
the second sidelink data transmission on the second sidelink data resource at least one of carries or delivers (retransmission) transport block (Lu et al.; Fig. 9; [0170]; [0009]; [0010]; [0147]).
Furthermore, Lu et al. discloses the base station sends scheduling information B to the first UE in an (n+16+k) th subframe.  The scheduling information B may also be specifically DCI, and the scheduling information B is used to assign a retransmission resource to the first UE (Lu et al.; Fig. 9; [0170]).
Lu et al. fails to teach performing sensing; selecting a second sidelink data resource based upon a sensing result associated with the sensing.
However, Sun et al. discloses if the UE does not receive the DCI, and a service 
feature corresponding to the UE does not include SPS activation, the UE performs terminal autonomous resource selection in a "sensing" manner or a "random" manner based on a resource allocation manner (or a parameter configured by the base station) of the UE (Sun et al.; [0135]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide terminal autonomous resource selection in a "sensing" manner as taught by Sun et al. if the UE does not receive the DCI in the system of Lu et al. in order to deliver retransmission in case when DCI is not received by the UE.
Lu et al. and Sun et al. fail to teach the same transport block, which is identical to the transport block at least one of carried or delivered by the first sidelink data transmission on the first sidelink data resource.
However, Xi et al. discloses the above limitations (Xi et al.; [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the same transport block as taught by Xi et al. for retransmissions in the system taught by Lu et al. and Sun et al. because retransmissions of the same information would most naturally occur in the system taught by Lu et al. and Sun et al. 
Claim 19:
Lu et al., Sun et al. and Xi et al. disclose the claimed invention as to claim 17 above.
Furthermore, Lu et al. discloses the first sidelink data transmission is performed in a first data resource pool; and the second sidelink data transmission is performed in the first data resource pool (Lu et al.; [0061]; [0125]; [0126]).
Claim 20:
Lu et al., Sun et al. and Xi et al. disclose the claimed invention as to claim 17 above.
Furthermore, Lu et al. discloses receiving a sidelink feedback information indicative of a non-positive acknowledgement associated with the first sidelink data transmission, wherein the second sidelink data transmission is performed responsive to the sidelink feedback information (Lu et al.; Fig. 9; [0170]; [0009]; [0010]; [0147]) or wherein the second sidelink data resource is selected based upon the sensing result associated with the sensing responsive to the sidelink feedback information.
Claim 21:
Lu et al., Sun et al. and Xi et al. disclose the claimed invention as to claim 17 above.
Furthermore, Lu et al. and Sun et al. disclose after performing the first sidelink data transmission on the first sidelink data resource (the two transmissions correspond to a first transmission on a sidelink and a second transmission on the sidelink in the figure.  The first transmission is performed in an (n+4)th subframe, and there is an interval of k subframes between the two transmissions.  In this case, the second transmission is performed in an (n+4+k) th subframe; Lu et al.; Fig. 9; [0170]) allocated by the downlink control information from which the grant is derived, the second sidelink data resource is selected based upon the sensing result associated with the sensing (Sun et al.; [0135]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide terminal autonomous resource selection in a "sensing" manner as taught by Sun et al. if the UE does not receive the DCI in the system of Lu et al. in order to deliver retransmission in case when DCI is not received by the UE.
Allowable Subject Matter
Claims 1-16 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference WO 2018/168169 was cited to illustrate the related art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416